Case: 4:16-cv-02163-CDP Doc. #: 309 Filed: 06/30/21 Page: 1 of 2 PageID #: 5591




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

PEOPLE FOR THE ETHICAL                   )
TREATMENT OF ANIMALS, INC.,              )
et al.,                                  )
                                         )
         Counterclaim Plaintiffs,        )
                                         )
        vs.                              )         Case No. 4:16 CV 2163 CDP
                                         )
TONIA HADDIX,                            )
                                         )
        Counterclaim Defendant.          )

                                    ORDER

      Pending before the Court is Counterclaim Plaintiffs People for the Ethical

Treatment of Animals’ Third Motion for An Order to Show Cause Why

Counterclaim Defendant Tonia Haddix Should Not Be Held in Contempt for

Violating Consent Decree and Second Order of Civil Contempt. Upon review of

the motion and the evidence submitted in support thereof, I will grant PETA’s

motion and order Ms. Haddix to appear in person as set forth below:

      IT IS HEREBY ORDERED that Counterclaim Plaintiff PETA’s Motion

[308] is granted.

      IT IS FURTHER ORDERED Counterclaim Defendant Tonia Haddix shall

appear in person at a hearing on Wednesday, July 14, 2021 at 10:00 a.m. in

Courtroom 3-North and show cause why she should not be held in further civil
Case: 4:16-cv-02163-CDP Doc. #: 309 Filed: 06/30/21 Page: 2 of 2 PageID #: 5592




contempt for willfully defying the Consent Decree and Second Order of Civil

Contempt.

      IT IS FURTHER ORDERED that Ms. Haddix shall continue to strictly

comply with the Consent Decree and Second Order of Civil Contempt.

      IT IS FURTHER ORDERED that Ms. Haddix shall pay PETA’s

reasonable costs and attorney’s fees associated with their efforts to obtain

compliance with the Consent Decree and Second Order of Civil Contempt.

      IT IS FURTHER ORDERED that PETA shall serve a copy of this Order

by mail upon Ms. Haddix, and the Clerk of Court shall mail a copy of this Order to

Tonia Haddix at 12388 State Road CC, Festus, MO 63028.




                                       ____________________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE

Dated this 30th day of June, 2021.




                                          2
